CoNNos, J.
In Hinton v. Insurance Co., 135 N. C., 314, 47 S. E., 474, it is said: “Whatever conflict there may be, and it must be conceded that there is much, as to what constitutes an insurable interest in the life of a person, this Court has adopted a well-defined principle which meets with our approval. Burwell, J., in College v. Insurance Co., *318113 N. C., 244, 18 S. E., 175, 22 L. R. A., 291, after naming several cases, says: ‘These instances and others that might be mentioned, seem to show that except in eases where there are ties of blood or marriage, the expectation of advantage from the continuance of the life of the insured, in order to he reasonable, as the law counts reasonableness, must be founded in the existence of some contract between the person whose life is insured and the beneficiary, the fulfillment of which the death will prevent. It must'appear that by the death there may be damage which can be estimated by some rule of law for which loss or damage the insurance company has undertaken to indemnify the beneficiary under its ¡Dolicy. Where this contractual relation does not exist, and there are no ties of blood or marriage, an insurance policy becomes what the law denominates a wagering contract, and under its rules, made and enforced in the interest of the best public policy, all such contracts must be declared illegal and void, no matter what good object they have in view.”
Applying this principle to the instant case, it is manifest, we think, that the policy of insurance sued on is a wagering contract, and for that reason no action thereon can be maintained in the courts of this State.
The policy was issued-on the application of the plaintiff, who is the beneficiary named therein. The plaintiff was not related by blood or marriage to the insured. There was no contractual relation between the plaintiff and the insured, by reason of which the plaintiff had any interest, pecuniary or otherwise, in the continuance' of the life of the insured. The plaintiff paid the first and all subsequent premiums on the policy.
The policy was void at its inception. There was error in the refusal of defendant’s motion at the close of all the evidence for judgment dismissing the action as of nonsuit. For this reason the judgment is
Reversed.